Filed 3/13/19 by Clerk of Supreme Court
                      IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                  2019 ND 63


Jose Alfredo Medina Gonzales,                                       Appellant

      v.

Workforce Safety and Insurance,                                      Appellee


                                  No. 20180365


       Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Paul W. Jacobson, Judge.

      AFFIRMED.

      Per Curiam.

      Stephen D. Little, Bismarck, N.D., for appellant.

       Douglas W. Gigler, Special Assistant Attorney General, Fargo, N.D., for
appellee.
                                 Gonzales v. WSI
                                   No. 20180365


       Per curiam.
[¶1]   Jose Gonzales appeals a district court judgment that affirms an Administrative
Law Judge’s (“ALJ”) order affirming a Workforce Safety and Insurance (“WSI”)
administrative order denying Gonzales any compensation for his injury. The
administrative order found Gonzales was not at work the day he claimed he was
injured. Gonzales argues the ALJ wrongly found WSI’s evidence to be more
persuasive than his evidence. He also argues the ALJ should have permitted the
testimony of his coworker instead of excluding it under the “newly discovered
evidence” rule. We conclude the ALJ made no reversible error of law and the findings
are supported by a preponderance of the evidence. We summarily affirm the district
court judgment under N.D.R.App.P. 35.1(a)(5).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                         1